DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species Group A: Components of the activatable promoter.  Claim 3 recites “wherein the one or more components of the activatable promoter are one or more nucleotide bases or nucleotide base analogues”. Claim 4 recites “wherein the one or more components of the activatable promoter are one or more nucleotide sugar groups”.  Claim 5 recites “wherein the one or more components of the activatable promoter are one or more nucleotide phosphate groups”.
Species Group B: Nucleotide base group of the activatable promoter.  Claim 15 recites “wherein the one or more nucleotide bases are purine bases”. Claim 18 recites “wherein the one or more nucleotide bases are pyrimidine bases”.
Species Group C: Component in which the expression system is configured for use with.  Claim 27 recites “wherein the system is operably configured for use with bacteriophage transcription components”.  Claim 29 recites “wherein the system is operably configured for use with prokaryotic transcription components”.  Claim 30 recite “wherein the system is operably configured for use with eukaryotic transcription components”.  
Species Group D: Delivery system.  Claim 35 recites “wherein the delivery system comprises a yeast system, a lipofection system, a microinjection system, a biolistic system, virosomes, liposomes, immunoliposomes, polycations, lipid:nucleic acid conjugates or artificial virions.

The species recited in groups A, B, C, and D do not share the same or corresponding technical feature because the components of the activatable promoter of Groups A, the nucleotide base group of the activatable promoter of Group B, the components in which the expression system is configured for use with of group C, and the delivery system of group D are different structural groups, different nucleobases, different organism components and, different delivery systems, respectively, unique and/or structurally defined by its chemical structure which will give rise to unique functions. Since each species and/or specific structure is unique, each species recite characteristics that are mutually exclusive with the other species. Furthermore, these species are not obvious variants of each other based on the current record.

Applicant’s Response
Applicant is required, in reply to this action, to elect a single specific or a single specific combination of components of the activatable promoter of Groups A, a nucleotide base group of the activatable promoter of Group B, a component in which the expression system is configured for use with of group C, and a delivery system of group D to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY THE SPECIFIC NAME OF THE COMPONENT OF THE ACTIVATABLE PROMOTER, NAME OF THE NUCLEOTIDE BASE GROUP, TYPE OF COMPONENT IN WHICH THE EXPRESSION SYSTEM IS CONFIGURED FOR, AND TYPE OF DELIVERY SYSTEM FOR EACH OF THE ELECTED SPECIES
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Means for Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different
categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636